Opinion filed February 28, 2013




                                             In The


         Eleventh Court of Appeals
                                          __________

                                     No. 11-12-00194-CR
                                         __________

                         KENNETH CODY WOOD, Appellant
                                    V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 26th District Court

                                   Williamson County, Texas

                               Trial Court Cause No. 04-757-K26



                            MEMORANDUM                   OPINION
       Kenneth Cody Wood pleaded guilty in July 2005 to the first-degree felony offense of
possession of cocaine with the intent to deliver. The trial court deferred a finding of guilt and
placed him on deferred adjudication community supervision for a term of ten years. The State
subsequently filed a motion to adjudicate, alleging multiple violations of the terms and
conditions of community supervision. The trial court heard the motion to proceed on June 6,
2012. Appellant pleaded “[n]ot true” to all of the alleged violations. At the conclusion of the
hearing, the trial court found all of the alleged violations to be true, adjudicated appellant guilty
of the charged offense, and assessed his punishment at confinement in the Institutional Division
of the Texas Department of Criminal Justice for a term of twelve years. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided Appellant with a copy of the brief and advised Appellant of his right to review the
record and file a response to counsel’s brief. A response has not been filed. 1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).                                          Following the
procedures outlined in Anders and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at
409.
       We note that counsel has the responsibility to advise Appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
           The motion to withdraw is granted, and the appeal is dismissed.


                                                                                PER CURIAM

February 28, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.


       1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response to counsel’s brief.


                                                                2